On April 8, 2010, the defendant was sentenced for violation of the conditions of a suspended sentence, to forty-five (45) years in the Montana State Prison, with forty-one (41) years suspended, for the offense of Sexual Intercourse Without Consent. The Defendant shall not be eligible for parole unless he has successfully completed Phases I and II of the sex offender treatment program at the Montana State Prison.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Deputy County Attorney, Mark Russell.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The Sentence Review Division notes it was the District Court’s intent to place the defendant in Sexual Offender Treatment Program as quickly as possible. The Sentence Review Division ratifies that intent and encourages the Department of Corrections to provide treatment for the defendant as soon as possible.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.